NO. 28392

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                      Electronically Filed
                                                      Supreme Court
                       CATHERINE K. HAM YOUNG,        28392
           Petitioner/Plaintiff-Appellant/Cross-Appellee,
                                                      04-OCT-2010
                                                      12:08 PM
                                 vs.

                  LARRY LEE, EDNA LEE, GARY LEE,
              PIERCE BROSNAN, and KEELY SHAYE-SMITH,
        Respondents/Defendants-Appellees/Cross-Appellants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CIV. NO. 01-1-0140)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Duffy, J., for the court1)

           Petitioner/Plaintiff-Appellant/Cross-Appellee

Catherine K. Ham Young’s application for writ of certiorari,

filed on August 24, 2010, is hereby rejected.

           DATED:    Honolulu, Hawai#i, October 4, 2010.

                                         FOR THE COURT:

                                         /s/ James E. Duffy, Jr.

                                         Associate Justice

Harold Bronstein,
for petitioner/plaintiff-
appellant/cross-appellee,
on the application

Dean E. Ochiai,
Brenda E. Morris,
Randall Y. Kaya,
and Adrian Y. Chang
for respondent/defendant-
appellee/cross-appellant
Gary Lee on the response


      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judge Chan, assigned by reason of vacancy.
Ann H. Aratani
for respondents/defendants-
appellees/cross-appellants
Larry Lee and Edna Lee
on the response

Max W.J. Graham, Jr.
and Teresa S. Tico
for respondents/defendants-
appellees/cross-appellants
Pierce Brosnan and Keely
Shaye-Smith on the response




                              2